Exhibit 10.3
 
 
SEVENTH AMENDMENT TO THE BRANDED JOBBER CONTRACT


This Seventh Amendment to the Branded Jobber Contract (“Seventh Amendment”)
dated June 1, 2011 (“Seventh Amendment Date”), is between BP Products North
America Inc., a Maryland corporation with offices at 30 South Wacker Drive,
Suite 900, Chicago, Illinois 60606 (“Company”), and The Pantry, Inc., a Delaware
corporation with an address at 305 Gregson Drive, Cary, North Carolina 27511
(“Jobber”).


WITNESSTH:


WHEREAS, Company and Jobber have entered into a Branded Jobber Contract dated
February 1, 2003, as amended by an Amendment to the Branded Jobber Contract
dated February 14, 2003 (“First Amendment”), a Second Amendment to the Branded
Jobber Contract dated June 11, 2004 (“Second Amendment”), a Third Amendment to
the Branded Jobber Contract dated July 18, 2006 (“Third Amendment”), a Fourth
Amendment to the Branded Jobber Contract dated July 30, 2007 (“Fourth
Amendment”), a Fifth Amendment to the Branded Jobber Contract dated November 1,
2009 (“Fifth Amendment”), a Sixth Amendment to the Branded Jobber Contract dated
March 1, 2010 (“Sixth Amendment”), and a Diesel Rider dated May 10, 2011
(collectively, the “Branded Jobber Contract”), in which Company agrees to sell
and Jobber agrees to purchase and receive Company’s currently offered and
available BP branded gasoline products, as determined and designated by Company;
and


WHEREAS, Jobber has executed an Unbranded Term Contract as offered by Company on
June 1, 2011; and


WHEREAS, Company and Jobber have agreed to reduce any amount owed by Jobber to
Company pursuant to Paragraph 36 of the Branded Jobber Contract to zero ($0.00);
and


WHEREAS, Company and Jobber have agreed to debrand BP branded retail sites
pulling BP Product from the following BP supply terminals: Belton, SC,
Spartanburg, SC, Collins, MS, Bainbridge, GA, Birmingham, AL, Chesapeake, VA,
Richmond, VA, charlotte, NC, Athens, GA, Roanoke, VA, and Knoxville, TN; and


WHEREAS, both parties desire to amend the Branded Jobber Contract to update and
modify existing terms and conditions and Attachments to the Branded Jobber
Contract.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained in this Seventh Amendment, Company and Jobber hereby agree as
follows:




_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
A.           Capitalized Terms. Unless otherwise indicated, all capitalized
terms used but not defined in this Seventh Amendment have the same meanings
assigned to them in the Branded Jobber Contract.


B.           Effectiveness. This Seventh Amendment will be effective upon the
later of (a) the Seventh Amendment Date, or (b) the execution of the Branded
Diesel Rider to the Branded Jobber Contract dated May 10, 2011 (“Seventh
Amendment Effective Date”).


C.           Amended Terms.


 
1.
Attachment A to the Branded Jobber Contract is deleted in its entirety and
replaced with the Attachment A to the Branded Jobber Contract dated as of the
Seventh Amendment Date attached hereto as the Exhibit to this Seventh Amendment.



 
2.
The final sentence of Paragraph 35 and the chart at the end of Paragraph 35 of
the Branded Jobber Contract are deleted in their entirety and replaced with the
two sentences and chart below:





For purposes of paragraphs 35, 36 and 38 of the Branded Jobber Contract, (a)
“Branded Product” means branded gasoline products and branded diesel products,
and does not include unbranded gasoline or diesel products; and (b) branded
diesel products may count for only up to [***] of Branded Product with respect
to the Minimum Volume Requirement for any given period. For purposes of
paragraphs 37, 44 and 45 of the Branded Jobber Contract, “Branded Product” means
branded gasoline products and does not include diesel fuel (unbranded or
branded) and unbranded gasoline products.


Period
Minimum Volume Requirement
From
To
(in gallons)
     
July 1,           2005
Sept. 30, 2006
485,000,000
Oct. 1,           2006
Sept. 30, 2008
1,071,000,000
Oct. 1,           2008
Sept. 30, 2009
570,430,000
Oct. 1,           2009
Sept. 30, 2010
572,587,964
Oct. 1,           2010
Sept. 30, 2011
405,000,000
Oct. 1,           2011
Sept. 30, 2012
405,000,000



_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
Paragraph 36 of the Branded Jobber Contract is deleted in its entirety and
replaced with the paragraph below:



36. Minimum Volume Requirement Guarantee. In any period in which Jobber fails to
purchase ninety-five percent (95%) or less of the Minimum Volume Requirement as
set forth in paragraph 35, Jobber will pay to Company an amount equal to two
cents ($0.02) per gallon times the difference between the actual volume of
Branded Product purchased and ninety-five percent (95%) of the Minimum Volume
Requirement (“95% Threshold”) during the given period. If some or all of
Jobber’s failure to purchase ninety-five percent (95%) or less of the Minimum
Volume Requirement is attributable to Company exercising its rights under
paragraph 22 of this Contract, Jobber’s [***] in the previous sentence is [***]
by an amount equal to [***] ([***]) per gallon times the number of gallons below
the 95% Threshold not purchased by Jobber due exclusively to Company exercising
its rights under paragraph 22 of this Contract. Jobber will make such payment to
company within thirty (30) days of receiving an invoice from Company via
Electronic Fund Transfer (EFT).
 
 

 
4.
 The first sentence of Paragraph 37(a) of the Branded Jobber Contract is deleted
in its entirety and replaced with the sentence below:

 
(a) Effective on the Seventh Amendment Effective Date and ending on the
expiration of the Term of this Branded Jobber Contract, Company will [***],
beginning with the [***] and [***] notwithstanding the [***]:


[***]
[***]
[***]


D.           Waiver of 2010 Volume Shortfall Payment. BP hereby waives and
releases any obligation of Jobber for payment to BP of any amount pursuant to
Paragraph 36 of the Branded Jobber Contract for the period of October 1, 2009 to
September 30, 2010.






_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
E.           Debranded Retail Sites. For any Retail Site with a Jobber Outlet
Incentive Program Contact (“JOIP Contract”) dated on or before the Seventh
Amendment Date, Jobber will not be required to repay BP any of the unamortized
balances due BP for debranding such Retail Site on or after the Seventh
Amendment Date, notwithstanding anything to the contrary set forth in the JOIP
Contract(s) related to such Retail Site.


F.           Entire Agreement. Except as expressly provided in this Seventh
Amendment, all terms and conditions of the Branded Jobber Contract shall remain
in full force and effect. The Branded Jobber Contract, as amended by this
Seventh Amendment, expresses the entire agreement of Buyer and Seller with
respect to its subject matter. Neither party has made any promise or inducement
which is not expressly set forth in the Branded Jobber Contract or this Seventh
Amendment. Upon the Seventh Amendment Date, each reference in the Branded Jobber
Contract to “this Branded Jobber Contract,” “this Contract,” or “this contract”
shall mean and be a reference to the Branded Jobber Contract as amended hereby.


G.           Counterparts. This Seventh Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which taken
shall constitute one and the same instrument.


H.           Conflicting Terms. Notwithstanding anything herein to the contrary,
to the extent that any of the terms and conditions of the Branded Jobber
Contract conflict with this Seventh Amendment, this Seventh Amendment shall
control.


I.           Ratification of Branded Jobber Contract. As amended herein and
hereby, Company and Jobber ratify and reaffirm the terms of the Branded Jobber
Contract and acknowledge that this Seventh Amendment is incorporated within the
Branded Jobber Contract.




SIGNATURE PAGE TO FOLLOW
 
 


 
 

 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE PAGE TO SEVENTH AMENDMENT TO THE BRANDED JOBBER
CONTRACT




IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to be
executed as of the Seventh Amendment Date.


BP Products North America Inc.
 
The Pantry, Inc.
/s/ K.T. Phelan
 
/s/ Terrance Marks
         
Printed Name:
K. T. Phelan
 
Printed Name:
Terrance Marks
         
Title:
Senior VP
 
Title:
President & CEO



 
 


 
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT TO SEVENTH AMENDMENT TO THE BRANDED JOBBER CONTRACT




Attachment A to the Branded Jobber Contract dated as of the Seventh Amendment
Date is attached following this page.
 
 

 
 

--------------------------------------------------------------------------------

 



 


ATTACHMENT A TO BRANDED JOBBER CONTRACT (RETAIL)
         
Approved Retail Sites and Jobber's Designated Terminals
                         
Branded Jobber:
 
The Pantry
 
Updated: April 15, 2011
     
Branded Jobber Agreement Dated:
 
2/1/2003
         
TOTAL VOLUME: (Year 2010)
 
                     510,139,185
                         
SVB #
DBA Name
Address
County
Terminal
Branded Gasoline
Branded Diesel
Diesel Offer
2415933
KANGAROO EXP #3384
1501 BIENVILLE BLVD
JACKSON
THE PANTRY INC
Yes
No
NO DIESEL
2416014
KANGAROO EXP #405
3006 HAWKINS AVE
LEE
THE PANTRY INC
Yes
No
NO DIESEL
2416394
KANGAROO EXP #358
6428 CAMDEN RD
CUMBERLAND
THE PANTRY INC
Yes
No
 
2416667
KANGAROO EXP #3139
1208 BRAGG BLVD
CUMBERLAND
THE PANTRY INC
Yes
No
 
2417277
KANGAROO EXP #391
3249 LAFAYETTE RD
CHRISTIAN
THE PANTRY INC
Yes
No
 
2417335
KANGAROO EXP #394
932 N MAIN ST
CHRISTIAN
THE PANTRY INC
Yes
No
 
2417434
KANGAROO EXP #419
1034 N MAIN ST
LOGAN
THE PANTRY INC
Yes
No
 
2417509
KANGAROO EXP #420
407 HOPKINSVILLE RD
LOGAN
THE PANTRY INC
Yes
No
 
2417830
KANGAROO EXP #679
2175 RUSSELLVILLE RD
CHRISTIAN
THE PANTRY INC
Yes
No
 
2418671
KANGAROO EXP #402
560 DOVER RD
MONTGOMERY
THE PANTRY INC
Yes
No
NO DIESEL
2419083
KANGAROO EXP #407
1874 MEMORIAL DR
MONTGOMERY
THE PANTRY INC
Yes
No
 
2419398
KANGAROO EXP #443
648 LAFAYETTE RD
MONTGOMERY
THE PANTRY INC
Yes
No
NO DIESEL
2419554
KANGAROO EXP #841
5022 MURFREESBORO RD
RUTHERFORD
THE PANTRY INC
Yes
No
 
2419679
KANGAROO EXP #451
1801 MADISON ST
MONTGOMERY
THE PANTRY INC
Yes
No
NO DIESEL
2419885
KANGAROO EXP #473
1791 WILMA RUDOLPH
MONTGOMERY
THE PANTRY INC
Yes
No
 
2420495
L & R MARKET 4708
601 HARTSVILLE PK RD
SUMNER
THE PANTRY INC
Yes
No
 
2424257
KANGAROO EXP #474
302 W NORTHFIELD BLV
RUTHERFORD
THE PANTRY INC
Yes
No
NO DIESEL
2424554
KANGAROO EXP #908
1500 HWY 544
HORRY
THE PANTRY INC
Yes
No
 
2424877
KANGAROO EXP #3069
4815 HWY 17 S
HORRY
THE PANTRY INC
Yes
No
 
2429801
KANGAROO EXP #295
1810 S RIBOUTT ROAD
BEAUFORT
THE PANTRY INC
Yes
No
 
2430692
KANGAROO EXP #422
511 HWY 17 & 6TH AVE
HORRY
THE PANTRY INC
Yes
No
 
2430882
KANGAROO EXP #441
1013 S MAIN ST
ALAMANCE
THE PANTRY INC
Yes
No
 
2431377
KANGAROO EXP #112
110 W HAGGARD ST
ALAMANCE
THE PANTRY INC
Yes
No
 
2431468
KANGAROO EXP #481
3458 S MAIN ST
CUMBERLAND
THE PANTRY INC
Yes
No
 
2431955
KANGAROO EXP #382
1204 HIGHWAY 70 EAST
ORANGE
THE PANTRY INC
Yes
No
 
2432086
KANGAROO EXP #3486
5425 FOREST DRIVE
RICHLAND
THE PANTRY INC
Yes
Yes
BP BRANDED ULS2
2433084
KANGAROO EXP #3246
1107 YORK ST
AIKEN
THE PANTRY INC
Yes
No
 
2433597
KANGAROO EXP #3270
1494 JONES ST
RICHMOND
THE PANTRY INC
Yes
No
 
2434207
KANGAROO EXP #3249
421 W MARTINTOWN RD
AIKEN
THE PANTRY INC
Yes
No
 
2434314
KANGAROO EXP #3252
1011 E PINE LOG RD
AIKEN
THE PANTRY INC
Yes
No
 
2434991
KANGAROO EXP #3140
3498 HWY 9 E
HORRY
THE PANTRY INC
Yes
Yes
BP BRANDED ULS2
2435329
KANGAROO EXP #3253
101 ATOMIC RD
AIKEN
THE PANTRY INC
Yes
No
 
2435436
KANGAROO EXP #3243
3540 RICHLAND AVE
AIKEN
THE PANTRY INC
Yes
No
 
2435741
KANGAROO EXP #3244
1851 WHISKEY RD
AIKEN
THE PANTRY INC
Yes
No
NO DIESEL
2436772
KANGAROO EXP #386
500 JONES FERRY ROAD
ORANGE
THE PANTRY INC
Yes
No
 
2437267
KANGAROO EXP #3271
2655 COLUMBIA HWY N
AIKEN
THE PANTRY INC
Yes
No
 
2437580
KANGAROO EXP #3266
3003 DEANS BRIDGE RD
RICHMOND
THE PANTRY INC
Yes
No
 
2437697
KANGAROO EXP #3275
3333 WASHINGTON RD
COLUMBIA
THE PANTRY INC
Yes
Yes
BP BRANDED ULS2
2438018
KANGAROO EXP #3261
3011 WASHINGTON RD
RICHMOND
THE PANTRY INC
Yes
No
NO DIESEL
2438224
KANGAROO EXP #3262
3434 WRIGHTBORO
RICHMOND
THE PANTRY INC
Yes
No
NO DIESEL
2438539
KANGAROO EXP #3263
4101 WINDSOR SPGS RD
RICHMOND
THE PANTRY INC
Yes
No
 
2438992
KANGAROO EXP #463
301 PROVIDENCE RD
MONTGOMERY
THE PANTRY INC
Yes
No
NO DIESEL
2439206
KANGAROO EXP #3048
9615 FAYETTEVILL RD
HOKE
THE PANTRY INC
Yes
No
 
2439313
KANGAROO EXP #3050
327 CHICKENFOOT RD
CUMBERLAND
THE PANTRY INC
Yes
No
NO DIESEL
2440758
KANGAROO EXP # 3284
906 HAYWOOD RD
GREENVILLE
THE PANTRY INC
Yes
No
 
2442044
KANGAROO EXP #3101
2229 HWY 54 E
ORANGE
THE PANTRY INC
Yes
No
NO DIESEL
2442143
KANGAROO EXP #3264
2822 PEACH ORCHRD RD
RICHMOND
THE PANTRY INC
Yes
No
 
2442242
KANGAROO EXP #336
5703 BRAGG BLVD
CUMBERLAND
THE PANTRY INC
Yes
No
 
2442853
KANGAROO EXP #3029
300 MURCHISON RD
CUMBERLAND
THE PANTRY INC
Yes
No
 
2443851
KANGAROO EXP #3254
1019 S LAKE DRIVE
LEXINGTON
THE PANTRY INC
Yes
No
 
2765014
KANGAROO EXP # 3842
7249 US HWY 15-501
MOORE
THE PANTRY INC
Yes
No
 
2765105
KANGAROO EXP # 3841
2120 JUNIPER LAKE RD
MOORE
THE PANTRY INC
Yes
Yes
BP BRANDED ULS2
2765220
KANGAROO EXP # 3843
4470 NC HWY 87 S
LEE
THE PANTRY INC
Yes
Yes
BP BRANDED ULS2
2765584
KANGAROO EXP # 3839
1513 E 11TH ST
CHATHAM
THE PANTRY INC
Yes
No
NO DIESEL
2765691
KANGAROO EXP # 3840
170 BEVERLY LANE
MOORE
THE PANTRY INC
Yes
No
 
3308400
KANGAROO EXP #323
3178 ROYAL TOWER DR
LEXINGTON
AOC SWEETWATER
Yes
No
 
3308848
KANGAROO EXP #574
2841 BROAD RIVER RD
RICHLAND
AOC SWEETWATER
Yes
No
 
3309176
KANGAROO EXP #332
3950 AUGUSTA HWY
LEXINGTON
AOC SWEETWATER
Yes
No
 
4236865
KANGAROO EXP #105
809 CARTHAGE ST
LEE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
4238754
KANGAROO EXP #150
121 E SWANNANOA AVE
RANDOLPH
GRNSBORO NC-MAGLN MRKT FRNDSHP
Yes
No
 
4753851
KANGAROO EXP #258
3000 S JEFFERSON DAV
LEE
CITGO-SELMA
Yes
No
 
5065461
KANGAROO EXP #445
806 BROAD RIVER RD
RICHLAND
AOC SWEETWATER
Yes
Yes
BP BRANDED ULS2
5531157
KANGAROO EXP #497
2235 DECKER BLVD
RICHLAND
AOC SWEETWATER
Yes
No
 
5715933
KANGAROO EXP #775
106 MAIN RD
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
5717269
KANGAROO EXP #478
1525 N BRAGG BLVD
CUMBERLAND
CITGO-SELMA
Yes
No
 
5759899
KANGAROO EXP #3989
6065 PINE RIDGE EXT
COLLIER
PORT EVERGLADES FL-BP
Yes
Yes
BP BRANDED ULS2
5896493
KANGAROO EXP #366
812 S HORNER BLVD
LEE
CITGO-SELMA
Yes
No
NO DIESEL
6401335
KANGAROO EXP # 3844
2206 JEFFERSON DAVIS
LEE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6401442
KANGAROO EXP # 3848
2517 SOUTH 3RD ST
DUVAL
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6404156
KANGAROO EXP #2904
2095 E NEW YORK AVE
VOLUSIA
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6404263
KANGAROO EXP  #2050
1591 DUNLAWTON AVE
VOLUSIA
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6404370
KANGAROO EXP #2908
8664 SW 103RD STREET
MARION
MARATHON ASHLAND - TAMPA
Yes
No
 
6404487
KANGAROO EXP #2408
3930 SR44
VOLUSIA
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6404594
KANGAROO EXP #2102
2185 W SR 44
VOLUSIA
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6404800
KANGAROO EXP #2104
1058 N US 1
VOLUSIA
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6404917
KANGAROO EXP  #2525
1805 S RIDGEWOOD AVE
VOLUSIA
AOC JACKSONVILLE
Yes
No
 
6405120
KANGAROO EXP  #2290
19516 E SR 44
LAKE
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6405237
KANGAROO EXP  #2074
2123 INTERNATIONAL S
VOLUSIA
TAFT FL KINDER MORGAN
Yes
No
 
6405344
KANGAROO EXP # 2612
2495 TOMOKA FARMS RD
VOLUSIA
AOC JACKSONVILLE
Yes
No
 
6410765
KANGAROO EXP #3858
377 HANCOCK STREET
SUMNER
AOC NASHVILLE
Yes
Yes
BP BRANDED ULS2
6411177
KANGAROO EXP #3255
3477 WRIGHTSBORO RD
RICHMOND
AOC SWEETWATER
Yes
No
 
6411284
KANGAROO EXP #3305
937  QUEEN CITY PRKW
HALL
AOC-DORAVILLE #1
Yes
Yes
BP BRANDED ULS2
6411508
KANGAROO EXP #3316
1333 LUMPKIN ST
CLARKE
AOC-DORAVILLE #1
Yes
No
 
6412126
KANGAROO EXP #3320
990 PRINCE AVE
CLARKE
AOC-DORAVILLE #1
Yes
No
NO DIESEL
6412233
KANGAROO EXP #3323
2550 LIMESTONE PKWY
HALL
AOC-DORAVILLE #1
Yes
No
NO DIESEL
6412753
KANGAROO EXP #3326
1080 JODECO RD
HENRY
AOC-DORAVILLE #1
Yes
Yes
BP BRANDED ULS2
6413504
KANGAROO EXP #3343
2992 HWY 155
HENRY
AOC-DORAVILLE #1
Yes
No
 
6424139
KANGAROO EXP #3863
1700 BELK AVE
LAFAYETTE
VALERO -MEMPHIS
Yes
No
 
6424246
KANGAROO EXP #3861
100 HWY 51 NORTH
PANOLA
VALERO -MEMPHIS
Yes
Yes
BP BRANDED ULS2
6424352
KANGAROO EXP #3862
201 WILSON DRIVE
TATE
VALERO -MEMPHIS
Yes
No
 
6424469
KANGAROO EXP #3864
625 US HWY 51 SOUTH
PANOLA
VALERO -MEMPHIS
Yes
Yes
BP BRANDED ULS2
6427587
KANGAROO EXP #3914
17025 SE CR 234
ALACHUA
AOC JACKSONVILLE
Yes
No
 
6603534
KANGAROO EX #1503
304 NORTH MAIN ST
SPARTANBURG
AOC SPARTANBURG
Yes
No
 
6606891
KANGAROO EXP #3870
605 NORTH HIGHWAY 52
BERKELEY
COLONIAL - CHARLESTON
Yes
No
 
6606909
KANGAROO EXP #3875
1003 FRENCH SANTEE R
BERKELEY
COLONIAL - CHARLESTON
Yes
No
 
6607014
KANGAROO EXP #3876
15600 CHARLESTON HWY
COLLETON
COLONIAL - CHARLESTON
Yes
No
 
6607535
KANGAROO EXP #3891
1541 S MOCK RD
DOUGHERTY
AOC ALBANY
Yes
Yes
BP BRANDED ULS2
6608194
KANGAROO EXP #3909
1204 MARTIN LUTHER K
SUMTER
AOC ALBANY
Yes
No
 
6673438
PANTRY # 3065
1350 KINGS HWY
HORRY
WILMINGTON NC-Hess
Yes
No
 
6738991
KANGAROO EXP # 3489
7840 LEONARDO DR
DURHAM
AOC SELMA
Yes
No
 
6743918
KANGAROO EXP # 816
1807 HARRISON AVE
WAKE
AOC SELMA
Yes
No
NO DIESEL
6744023
KANGAROO EXP # 914
1001 SE CARY PKWY
WAKE
AOC SELMA
Yes
No
NO DIESEL
6750830
KANGAROO EXP #403
2005 BUS HWY 17 - WO
HORRY
COLONIAL - CHARLESTON
Yes
No
 
6750947
KANGAROO EXP #437
6759 CAROLINE BCH RD
NEW HANOVER
WILMINGTON NC-Hess
Yes
No
 
6751051
CORNER STOP 4707
6306 CAROLINA BEACH
NEW HANOVER
WILMINGTON NC-Hess
Yes
No
 
6751168
KANGAROO EXP #464
2375 17TH ST - MEDIC
NEW HANOVER
WILMINGTON NC-Hess
Yes
No
 
6751275
KANGAROO EXP #484
5800 CASTLE HAYNE RD
NEW HANOVER
WILMINGTON NC-Hess
Yes
No
 
6751382
KANGAROO EXP #3135
100 YAUPON DR
BRUNSWICK
WILMINGTON NC-Hess
Yes
No
 
6751499
KANGAROO EXP #301
3730 HWY 17 BYPASS
GEORGETOWN
COLONIAL - CHARLESTON
Yes
No
 
6751614
KANGAROO EXP #791
315 CHURCH ST
GEORGETOWN
COLONIAL - CHARLESTON
Yes
No
 
6751721
KANGAROO EXP #792
2591 GLENS BAY RD
HORRY
COLONIAL - CHARLESTON
Yes
No
 
6751838
KANGAROO EXP #819
4625 DICK POND RD
HORRY
WILMINGTON NC-Hess
Yes
No
 
6751945
KANGAROO EXP #853
2995 10TH AVE
HORRY
WILMINGTON NC-Hess
Yes
No
 
6752356
KANGAROO EXP #850
100 FACTORY SHOPS RD
WAKE
AOC SELMA
Yes
Yes
BP BRANDED ULS2
6752661
KANGAROO EXP # 820
906 FOLLY ROAD
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6752778
KANGAROO EXP # 887
2895 W 5TH ST NORTH
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6752885
KANGAROO EXP # 911
6194 S OKATIE HWY
JASPER
COLONIAL - SAVANNAH
Yes
No
 
6752992
KANGAROO EXP # 912
2819 NORTH OKATIE HW
JASPER
COLONIAL - SAVANNAH
Yes
Yes
BP BRANDED ULS2
6753008
KANGAROO EXP # 430
1610 FORDING ISLAND
BEAUFORT
COLONIAL - SAVANNAH
Yes
Yes
BP BRANDED ULS2
6753115
KANGAROO EXP # 877
2220 MIDDLE STREET
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6753222
KANGAROO EXP # 594
1210 CENTRAL AVENUE
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6753339
KANGAROO EXP # 881
6303 SAVANNAH HWY
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6753446
KANGAROO EXP # 448
1677 N MAIN SC 17
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6753552
KANGAROO EXP # 593
201 W 5TH ST N
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6753669
KANGAROO EXP # 288
2572 ASHLEY RIVER RD
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6753776
KANGAROO EXP # 492
1206 PALM BLVD
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6753883
KANGAROO EXP # 788
207 OLD TROLLEY ROAD
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6753990
KANGAROO EXP # 845
9195 UNIVERSITY BLVD
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6754006
KANGAROO EXP # 848
1786 MAIN ROAD
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6754113
KANGAROO EXP # 880
1805 SAVANNAH HWY
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
NO DIESEL
6754220
KANGAROO EXP # 839
42 CENTER STREET
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6754337
KANGAROO EXP # 498
5098 DORCHESTER RD
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6754444
KANGAROO EXP # 879
2391 HWY 41
BERKELEY
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6754550
KANGAROO EXP # 400
85 POPE AVE
BEAUFORT
COLONIAL - SAVANNAH
Yes
No
NO DIESEL
6757462
KANGAROO EXP # 883
6923 RIVERS AVENUE
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
6759179
KANGAROO EXP #3491
49 BLACKGUM RD
GEORGETOWN
COLONIAL - CHARLESTON
Yes
No
 
6759484
KANGAROO EXP # 3092
2101 MILLBROOK ROAD
WAKE
AOC SELMA
Yes
Yes
BP BRANDED ULS2
6759591
KANGAROO EXP # 3093
3223 NC HWY 55
DURHAM
AOC SELMA
Yes
Yes
BP BRANDED ULS2
6759609
KANGAROO EXP # 3095
4330 LOUISBURG ROAD
WAKE
AOC SELMA
Yes
Yes
BP BRANDED ULS2
6759716
KANGAROO EXP # 3102
201 S ESTES DRIVE
ORANGE
GRNSBORO NC-MAGLN MRKT FRNDSHP
Yes
No
 
6759823
KANGAROO EXP # 3128
10081 HWY 70 WEST
JOHNSTON
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6760037
KANGAROO EXP # 846
1800 LAURA DUNCAN RD
WAKE
AOC SELMA
Yes
No
 
6760144
KANGAROO EXP #457
705 E WILLIAMS STREE
WAKE
AOC SELMA
Yes
No
NO DIESEL
6760250
KANGAROO EXP #104
4835 HOPE VALLEY RD
DURHAM
AOC SELMA
Yes
Yes
BP BRANDED ULS2
6760367
KANGAROO EXP # 3362
2276 NORTH HWY 52
BERKELEY
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6762470
KANGAROO EXP # 3272
4048 CHARLESTON HWY
LEXINGTON
AOC SWEETWATER
Yes
Yes
BP BRANDED ULS2
6762587
KANGAROO EXP # 3274
959 OLD CHEROKEE RD
LEXINGTON
AOC SWEETWATER
Yes
No
 
6762694
KANGAROO EXP # 3267
5500 SUNSET BLVD
LEXINGTON
AOC SWEETWATER
Yes
Yes
BP BRANDED ULS2
6762702
KANGAROO EXP # 842
5372 SUNSET BLVD
LEXINGTON
AOC SWEETWATER
Yes
No
NO DIESEL
6771489
KANGAROO EXP #3125
116 PINEY GREEN RD
ONSLOW
WILMINGTON NC-Hess
Yes
Yes
BP BRANDED ULS2
6771513
KANGAROO EXP # 273
3305 N KINGS HWY
HORRY
WILMINGTON NC-Hess
Yes
No
 
6771620
KANGAROO EXP # 3064
3710 HWY 501
HORRY
WILMINGTON NC-Hess
Yes
Yes
BP BRANDED ULS2
6771737
KANGAROO EXP # 3070
2301 DICK POND RD
HORRY
WILMINGTON NC-Hess
Yes
No
 
6771943
KANGAROO EXP # 3241
1405 S KINGS HWY
HORRY
WILMINGTON NC-Hess
Yes
No
 
6772057
KANGAROO EXP #3061
400 SEA MOUNTAIN HWY
HORRY
WILMINGTON NC-Hess
Yes
No
 
6772164
KANGAROO EXP # 3066
4509 HWY 17
HORRY
WILMINGTON NC-Hess
Yes
No
 
6772271
KANGAROO EXP # 3484
1501 HWY 17 NORTH
HORRY
WILMINGTON NC-Hess
Yes
No
 
6772388
KANGAROO EXP # 3062
1611 HWY 17 SOUTH
HORRY
WILMINGTON NC-Hess
Yes
Yes
BP BRANDED ULS2
6772495
KANGAROO EXP # 3228
1600 CHURCH ST
HORRY
WILMINGTON NC-Hess
Yes
No
NO DIESEL
6772503
KANGAROO EXP # 3049
7095 OCEAN HWY W
BRUNSWICK
WILMINGTON NC-Hess
Yes
No
 
6773220
KANGAROO EXP # 3058
10459 OCEAN HWY
GEORGETOWN
COLONIAL - CHARLESTON
Yes
No
 
6773642
KANGAROO EXP # 3067
HWY 17 BYPASS PENDER
GEORGETOWN
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6773857
KANGAROO EXP # 921
1908 US HWY 117 S
WAYNE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6773964
KANGAROO EXP # 3119
1137 N BRIGHTLEAF BL
JOHNSTON
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6780175
KANGAROO EXP # 3077
235 FAIRVIEW RD
EDGECOMBE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6780290
KANGAROO EXP # 3079
5102 DORCHES BLVD
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6780308
KANGAROO EXP # 3080
1228 NORTH CHURCH ST
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6780415
KANGAROO EXP # 3081
3537 SUNSET AVE
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6780522
KANGAROO EXP #3085
240 S WESLEYAN BLVD
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6780639
KANGAROO EXP # 3106
1630 SUNSET AVE
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6780746
CAMPUS STORE # 799
316 EAST 10TH STREET
PITT
CITGO-SELMA
Yes
No
 
6780951
KANGAROO EXP # 827
2195 SOUTH EVANS ST
PITT
CITGO-SELMA
Yes
No
 
6781173
KANGAROO EXP # 895
1930 N MEMORIA DR
PITT
CITGO-SELMA
Yes
No
 
6781280
KANGAROO EXP # 900
4300 EASTERN PINES R
PITT
CITGO-SELMA
Yes
No
 
6786008
KANGAROO EXP # 452
3516 BUSH RIVER RD
RICHLAND
AOC SWEETWATER
Yes
No
NO DIESEL
6786339
KANGAROO EXP # 399
1190 SUNSET BLVD
LEXINGTON
AOC SWEETWATER
Yes
No
 
6786446
KANGAROO EXP # 470
4400 BETHEL CHURCH R
RICHLAND
AOC SWEETWATER
Yes
No
 
6788756
KANGAROO EXP #161
1031 HWY 87 NORTH
ALAMANCE
GREENSBORO NC-Transmontaigne
Yes
No
 
6788863
KANGAROO EXP # 426
295 EAST PARRIS AVE
GUILFORD
GREENSBORO NC-Transmontaigne
Yes
No
 
6788970
KANGAROO EXP # 1223
5200 NE WALDO RD
ALACHUA
AOC JACKSONVILLE
Yes
No
 
6789085
KANGAROO EXP # 1231
3605 ST JOHNS BLUFF
DUVAL
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6789192
KANGAROO EXP # 1282
11025 PHILLIPS HWY
DUVAL
AOC JACKSONVILLE
Yes
No
NO DIESEL
6789200
KANGAROO EXP # 1303
2320 SW ARCHER RD
ALACHUA
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6789317
KANGAROO EXP # 1304
5310 NW 13TH STREET
ALACHUA
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6789424
KANGAROO EXP # 6082
1379 BEVILLE RD
VOLUSIA
AOC JACKSONVILLE
Yes
No
NO DIESEL
6789531
KANGAROO EXP # 6173
7911 BLANDING BLVD
DUVAL
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6789648
KANGAROO EXP # 6270
4030 SW 13TH STREET
ALACHUA
AOC JACKSONVILLE
Yes
No
 
6789754
KANGAROO EXP # 6161
34 SW 250TH ST
ALACHUA
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6813679
KANGAROO EXP # 3005
5617 ROCKFISH RD
CUMBERLAND
CITGO-SELMA
Yes
No
 
6813919
KANGAROO EXP # 795
2010 W MOUNTAIN ST
FORSYTH
GREENSBORO NC-Transmontaigne
Yes
No
 
6817522
KANGAROO EXP # 3014
2501 HOPE MILS RD
CUMBERLAND
CITGO-SELMA
Yes
No
 
6817639
KANGAROO EXP # 3001
2450 IRELAND DR
CUMBERLAND
CITGO-SELMA
Yes
No
 
6817746
KANGAROO EXP # 3002
1764 IRELAND DR
CUMBERLAND
CITGO-SELMA
Yes
No
 
6817852
KANGAROO EXP # 486
6605 RAEFORD RD
CUMBERLAND
CITGO-SELMA
Yes
No
 
6817969
KANGAROO EXP # 456
8191 CLIFFDALE RD
CUMBERLAND
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6818181
KANGAROO EXP # 3017
405 N BRAGG BLVD
CUMBERLAND
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6818298
KANGAROO EXP # 3007
1302 ROBESON ST
CUMBERLAND
CITGO-SELMA
Yes
No
 
6818306
KANGAROO EXP # 3042
1135 PAMALEE DR
CUMBERLAND
CITGO-SELMA
Yes
No
 
6818413
KANGAROO EXP # 3041
5762 RAMSEY
CUMBERLAND
CITGO-SELMA
Yes
No
NO DIESEL
6824056
KANGAROO EXP # 174
620 WEST ST
CHATHAM
GREENSBORO NC-Transmontaigne
Yes
No
 
6824163
KANGAROO EXP # 892
1505 PINEY GREEN RD
ONSLOW
WILMINGTON NC-Hess
Yes
No
 
6824270
KANGAROO EXP #3126
2865 PINEY GREEN RD
ONSLOW
WILMINGTON NC-Hess
Yes
Yes
BP BRANDED ULS2
6824387
KANGAROO EXP # 825
2561 ONSLOW DR
ONSLOW
WILMINGTON NC-Hess
Yes
No
 
6824494
KANGAROO EXP # 3219
1375 HWY 38 WEST
DILLON
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6832901
KANGAROO EXP #3222
201 HWY 301
DILLON
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6833016
KANGAROO EXP #931
402 SOUTH CHURCH ST
JOHNSTON
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6833123
KANGAROO EXP #3217
200 E MCINTYRE ST
MARION
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
6833230
KANGAROO EXP # 182
300 S SALISBURY
ROWAN
GREENSBORO NC-Transmontaigne
Yes
No
NO DIESEL
6839161
KANGAROO EXP # 3442
3406 US HWY 70 E
DURHAM
AOC SELMA
Yes
Yes
BP BRANDED ULS2
6839278
KANGAROO EXP #3098
4302 WAKE FOREST RD
WAKE
AOC SELMA
Yes
Yes
BP BRANDED ULS2
6851596
KANGAROO EXP #3363
3862 BYRNES DRIVE
BERKELEY
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
6851604
KANGAROO EXP #3015
3330 NATAL RD
CUMBERLAND
CITGO-SELMA
Yes
No
 
6851711
KANGAROO EXP #3006
801 NORTH MAIN ST
CUMBERLAND
CITGO-SELMA
Yes
No
 
6864458
KANGAROO EXP #3059
5600 SOUTH KING HWY
HORRY
WILMINGTON NC-Hess
Yes
No
 
6864565
KANGAROO EXP #3625
1309 WEST MAIN ST
WILSON
AOC NASHVILLE
Yes
No
NO DIESEL
6866008
KANGAROO EXP #6158
1403 LEWIS STREET
NASSAU
AOC JACKSONVILLE
Yes
No
 
6866115
KANGAROO EXP #1200
10910 ATLANTIC BLVD
DUVAL
AOC JACKSONVILLE
Yes
No
NO DIESEL
6866529
KANGAROO EXP #1222
12453 PHILLIPS HWY
DUVAL
AOC JACKSONVILLE
Yes
No
NO DIESEL
6879340
KANGAROO EXP #408
31 ARROW ROAD
BEAUFORT
COLONIAL - SAVANNAH
Yes
Yes
BP BRANDED ULS2
6882559
KANGAROO EXP # 3637
2221 SHORTER AVE
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6882666
EZ MART #4711
1808 DEAN ST
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
No
 
6882773
KANGAROO EXP # 3640
1501 MARTHA BERRY BL
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6882898
KANGAROO EXP # 3647
1881 OLD CALHOUN RD
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6882906
KANGAROO EXP # 3653
1325 E MAIN ST
BARTOW
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6883011
KANGAROO EXP #3655
2401 GARDEN LKS BLVD
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6883128
KANGAROO EXP #3656
220 CONNECTOR 3
WHITFIELD
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6883235
KANGAROO EXP # 3659
1425 TURNER MCCALL B
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6883342
KANGAROO EXP # 3669
496 E MAIN ST
BARTOW
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6883789
KANGAROO EXP # 3644
5265 GLADE RD
COBB
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6909824
KANGAROO EXP #3630
14 D MARK CUMMINGS R
JASPER
COLONIAL - SAVANNAH
Yes
No
 
6909931
KANGAROO EXP #3494
11280 DAYTON PIKE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6910046
KANGAROO EXP #3496
9300 LEE HIGHWAY
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6910152
KANGAROO EXP #3498
8229 MAHAN GAP ROAD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6910269
KANGAROO EXP #3501
4605 CLEVELAND HWY
WHITFIELD
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6910376
KANGAROO EXP #3506
2777 CHATTANOOGA VAL
WALKER
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6910483
KANGAROO EXP #3508
1897 MCFARLAND GAP A
WALKER
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6910509
KANGAROO EXP #3517
6960 LEE HIGHWAY
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6910616
KANGAROO EXP #3518
NORTH HIGHWAY 41
GORDON
ATLANTA GA-BP (Chattahoochee)
Yes
No
NO DIESEL
6910723
KANGAROO EXP #3521
406 LYLERLY HIGHWAY
CHATTOOGA
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6910830
KANGAROO EXP #3523
1010 E WALNUT AVE
WHITFIELD
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6910947
KANGAROO EXP #3524
234 BROWNS FERRY RD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6911051
KANGAROO EXP #3525
201 CARBONDALE RD SW
WHITFIELD
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6911168
KANGAROO EXP #3527
2514 AMNICOLA HWY
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6911275
KANGAROO EXP #3540
1182 MOUNTAIN CRK RD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6911382
KANGAROO EXP #3541
1005 HIXSON PIKE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6911499
KANGAROO EXP #3544
902 DALLAS ROAD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6911507
KANGAROO EXP #3555
1301 LAFAYETTE ROAD
WALKER
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6911614
KANGAROO EXP #3556
4919 MAIN STREET
MARION
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6911721
KANGAROO EXP #3557
4849 HIXSON PIKE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6911838
KANGAROO EXP #3559
1200 MCARTHUR STREET
COFFEE
AOC NASHVILLE
Yes
No
 
6912042
KANGAROO EXP #3569
8994 RHEA COUNTY HWY
RHEA
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6912158
KANGAROO EXP #3575
8640 DAYTON PIKE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6912265
DISCOUNT MART #4710
4300 NORCROSS RD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6912372
KANGAROO EXP #3581
3390 AIRPORT ROAD
WHITFIELD
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6912489
KANGAROO EXP #3603
1700 HARRISON PIKE
BRADLEY
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6912596
KANGAROO EXP #3497
5030 HUNTER RD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6912604
KANGAROO EXP #3502
3608 CHATSWORTH HWY
WHITFIELD
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6912711
KANGAROO EXP #3503
5703 ALABAMA HWY
CATOOSA
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6912828
KANGAROO EXP #3511
209 LEE AND GORDON M
WALKER
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6912935
KANGAROO EXP #3512
2200 CLEVELAND HWY
WHITFIELD
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6913040
KANGAROO EXP #3515
8701 E BRAINERD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6913156
KANGAROO EXP #3520
11134 HIGHWAY 27
CHATTOOGA
ATLANTA GA-BP (Chattahoochee)
Yes
No
 
6913263
KANGAROO EXP #3522
3129 MAPLE STREET
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
No
 
6913370
KANGAROO EXP #3534
1111 NORTH MAIN ST
WALKER
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6913487
KANGAROO EXP #3536
4814 ALABAMA HWY
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
No
 
6913594
KANGAROO EXP #3539
6224-A HIXSON PIKE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6913602
KANGAROO EXP #3545
5710 LAKE RESORT TER
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6913719
KANGAROO EXP #3547
4850 GEORGETOWN PIKE
BRADLEY
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6913826
KANGAROO EXP #3549
910 NORTH BROAD NE
FLOYD
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6913933
KANGAROO EXP #3550
712 SIGNAL MOUNTAIN
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6914048
KANGAROO EXP #3552
3740 TENNESSEE AVE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6914154
KANGAROO EXP #3558
852 RANKIN AVENUE N
SEQUATCHIE
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6914261
KANGAROO EXP #3573
8540 HIXSON PIKE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6914378
KANGAROO EXP #3574
13424 DAYTON PIKE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6914485
KANGAROO EXP #3576
4026 SHALLOWFORD RD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6914592
KANGAROO EXP #3577
3407 AMNICOLA HWY
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6914600
KANGAROO EXP #3587
3095 BATTLEFIELD PKW
CATOOSA
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6914790
KANGAROO EXP #3507
118 KAY CONLEY ROAD
WALKER
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6914816
KANGAROO EXP #3588
9652 E BRAINERD RD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6914923
KANGAROO EXP #3589
210 25TH STREET NW
BRADLEY
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6915037
KANGAROO EXP #3590
2214 E WALNUT AVE
WHITFIELD
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6915144
KANGAROO EXP #3591
1200 SOUTH CEDAR
MARION
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6915250
KANGAROO EXP #3598
MT VERD ROAD
MC MINN
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6915367
KANGAROO EXP #3604
1200 CLEVELAND HWY
WHITFIELD
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6915474
KANGAROO EXP #3605
5012 HIXSON PIKE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6915581
KANGAROO EXP #3607
6239 HIGHWAY 58
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6915698
KANGAROO EXP #3614
7020 E BRAINERD ROAD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6915706
KANGAROO EXP #3616
4900 BRAINERD RD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6915813
KANGAROO EXP #3553
5337 ALABAMA HWY
CATOOSA
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6916035
KANGAROO EXP #3592
2280 SPRING PLACE RD
BRADLEY
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6916142
KANGAROO EXP #3593
2502 BLUE SPRINGS RD
BRADLEY
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6916258
KANGAROO EXP #3597
6254 HIGHWAY 411
POLK
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6916563
KANGAROO EXP #3510
400 WEST MAIN STREET
WALKER
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6916670
KANGAROO EXP #3537
4350 MARTHA BERRY HW
FLOYD
AOC-DORAVILLE #1
Yes
No
 
6916787
KANGAROO EXP #3596
5057 HWY 64TH
POLK
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6916902
KANGAROO EXP #1233
500 E MOODY STREET
FLAGLER
AOC JACKSONVILLE
Yes
No
 
6917017
KANGAROO EXP #1235
401 US HWY 441
LAKE
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6917124
KANGAROO EXP #1238
14880 COUNTY RD 315
MARION
MARATHON ASHLAND - TAMPA
Yes
Yes
BP BRANDED ULS2
6917231
KANGAROO EXP #1242
17980 N US HWY 441
MARION
MARATHON ASHLAND - TAMPA
Yes
Yes
BP BRANDED ULS2
6917348
KANGAROO EXP #1259
12995 N US HWY 441
MARION
TAFT FL KINDER MORGAN
Yes
No
 
6917454
KANGAROO EXP #1279
2919 COASTAL HWY
ST JOHNS
AOC JACKSONVILLE
Yes
No
 
6917561
KANGAROO EXP #1299
4301 US A1A SOUTH
ST JOHNS
AOC JACKSONVILLE
Yes
No
 
6917678
KANGAROO EXP # 1309
705 N MAIN STREET
GILCHRIST
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6917793
KANGAROO EXP # 2907
5160 S PINE AVENUE
MARION
MARATHON ASHLAND - TAMPA
Yes
No
 
6918353
KANGAROO EXP # 3478
9181 US HWY 29
PITTSYLVANIA
GREENSBORO NC-Transmontaigne
Yes
Yes
BP BRANDED ULS2
6918460
KANGAROO EXP # 6079
24421 SR 40
LAKE
AOC JACKSONVILLE
Yes
No
NO DIESEL
6918577
KANGAROO EXP # 6086
1500 SINGLETON AVE N
BREVARD
TAFT FL KINDER MORGAN
Yes
No
 
6918684
KANGAROO EXP # 6087
2455 N WICKHAM ROAD
BREVARD
TAFT FL KINDER MORGAN
Yes
No
 
6918791
KANGAROO EXP # 6131
4001 N WICKHAM ROAD
BREVARD
TAFT FL KINDER MORGAN
Yes
No
 
6918809
KANGAROO EXP # 6177
4750 S US HIGHWAY 41
MARION
MARATHON ASHLAND - TAMPA
Yes
Yes
BP BRANDED ULS2
6918916
KANGAROO EXP # 6179
4205 US 1 S
ST JOHNS
AOC JACKSONVILLE
Yes
No
 
6919021
KANGAROO EXP # 6183
743 HIGHWAY 41 SOUTH
CITRUS
MARATHON ASHLAND - TAMPA
Yes
No
 
6919138
KANGAROO EXP # 6229
2595 EMERSON DRIVE
BREVARD
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6919245
KANGAROO EXP # 6263
4540 US 1 N
ST JOHNS
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6919351
KANGAROO EXP 6272
543 SOUTH HWY 17
PUTNAM
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6919468
KANGAROO EXP # 6279
6296 W GULF TO LAKE
CITRUS
MARATHON ASHLAND - TAMPA
Yes
Yes
BP BRANDED ULS2
6919575
KANGAROO EXP # 6292
6375 MINTON ROAD NE
BREVARD
TAFT FL KINDER MORGAN
Yes
No
 
6919682
KANGAROO EXP # 6512
13075 SPRINGHILL DR
HERNANDO
MARATHON ASHLAND - TAMPA
Yes
Yes
BP BRANDED ULS2
6919799
KANGAROO EXP # 6513
900 MALABAR ROAD SW
BREVARD
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6919807
KANGAROO EXP # 6516
13703 HWY 19
PASCO
MARATHON ASHLAND - TAMPA
Yes
Yes
BP BRANDED ULS2
6919914
KANGAROO EXP # 6528
748 PALM BAY ROAD NE
BREVARD
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6920029
KANGAROO EXP # 6537
720 S STATE ROAD 19
PUTNAM
AOC JACKSONVILLE
Yes
Yes
BP BRANDED ULS2
6920136
KANGAROO EXP # 6542
3088 HARBOR CITY BLV
BREVARD
TAFT FL KINDER MORGAN
Yes
Yes
BP BRANDED ULS2
6920342
KANGAROO EXP #3561
4257 CLOUD SPRINGS R
CATOOSA
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
6920458
KANGAROO EXP #3546
3480 KEITH ST NW
BRADLEY
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6920565
KANGAROO EXP #3554
902 JOE FRANKLIN PKW
BARTOW
ATLANTA GA-BP (Chattahoochee)
Yes
Yes
BP BRANDED ULS2
6920789
KANGAROO EXP #3621
2098 MADISON STREET
BEDFORD
AOC NASHVILLE
Yes
No
 
6920896
KANGAROO EXP #3623
600 ASHLAND TERRACE
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6920904
KANGAROO EXP #3624
2300 JENKINS ROAD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
No
NO DIESEL
6921019
KANGAROO EXP #3628
2890 WATERLEVEL HWY
BRADLEY
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6921126
KANGAROO EXP #3586
4147 HIGHWAY 411
POLK
AOC-CHATTANOOGA (TYNER)
Yes
No
 
6939854
KANGAROO EXP #3886
3610 DAVIS DRIVE
WAKE
AOC SELMA
Yes
No
 
6961775
KANGAROO EXP #3720
2995 CEDARTOWN HWY S
FLOYD
ATLANTA GA-BP (Chattahoochee)
Yes
No
 
6975551
KANGAROO EXP # 3692
2957 W MONTAGUE AVE
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
7704695
KANGAROO EXP #869
8500 LITCHFORD RD
WAKE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
7749005
KANGAROO EXP #906
1501 LIVE OAK ST
CARTERET
CITGO-SELMA
Yes
No
NO DIESEL
7749112
KANGAROO EXP #907
845 ROBERT SMALLS PK
BEAUFORT
COLONIAL - SAVANNAH
Yes
No
 
7752801
KANGAROO EXP #927
901 W GRANTHAM ST
WAYNE
CITGO-SELMA
Yes
No
 
7752918
KANGAROO EXP #929
559 W QUEEN ST
PITT
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
7753023
KANGAROO EXP #930
1731 LEJEUNE BLVD
ONSLOW
WILMINGTON NC-Hess
Yes
No
 
7753247
KANGAROO EXP #934
1211 SIMMONS ST
CRAVEN
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
7821127
KANGAROO EXP #277
71 MATHEWS DR
BEAUFORT
COLONIAL - SAVANNAH
Yes
No
NO DIESEL
7821234
KANGAROO EXP #875
3689 DORCHESTER RD
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
7821341
KANGAROO EXP #882
5154 N RHETT AVE
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
7821457
KANGAROO EXP #878
10105 HIGHWAY 17 N
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
7821564
KANGAROO EXP #442
3504 CHARLESTON HWY
LEXINGTON
AOC SWEETWATER
Yes
No
 
7821671
KANGAROO EXP #884
2802 MAYBANK HWY
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
7822489
KANGAROO EXP #490
1000 RIBAULT ST
BEAUFORT
COLONIAL - SAVANNAH
Yes
No
 
7822596
KANGAROO EXP #822
3416 LEESBURG RD
RICHLAND
AOC SWEETWATER
Yes
No
 
7822604
KANGAROO EXP #886
4315 SAVANNAH HWY
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
7822711
KANGAROO EXP #794
1595 TROLLEY RD
DORCHESTER
COLONIAL - CHARLESTON
Yes
No
 
7822828
KANGAROO EXP #787
1 GUMTREE RD
BEAUFORT
COLONIAL - SAVANNAH
Yes
No
NO DIESEL
7839756
KANGAROO EXP #917
1553 FORDING ISLAND
BEAUFORT
COLONIAL - SAVANNAH
Yes
No
NO DIESEL
7852767
KANGAROO EXP #928
453 BUCK SWAMP RD
WAYNE
CITGO-SELMA
Yes
No
NO DIESEL
7858764
KANGAROO EXP #818
HWY 86
ORANGE
GREENSBORO NC-Transmontaigne
Yes
No
 
7858871
KANGAROO EXP #823
5900 TRYON RD
WAKE
AOC SELMA
Yes
No
NO DIESEL
7858988
KANGAROO EXP #826
4000 S MEMORIAL DR
PITT
CITGO-SELMA
Yes
No
 
7859093
KANGAROO EXP #854
1207 FOREST HILLS RD
WILSON
CITGO-SELMA
Yes
No
 
7859101
KANGAROO EXP #864
601 GALLIMORE DAIRY
GUILFORD
GREENSBORO NC-Transmontaigne
Yes
No
 
7859218
KANGAROO EXP #873
2846 HWY 17 N
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
7859531
KANGAROO EXP #893
211 MILL ST
PITT
CITGO-SELMA
Yes
No
NO DIESEL
7859861
KANGAROO EXP #438
1007 SPRING LANE
LEE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
7860083
KANGAROO EXP #467
1130 N HOWE ST
BRUNSWICK
WILMINGTON NC-Hess
Yes
No
 
7860208
KANGAROO EXP #355
429 E WEATHERSPOON
LEE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
7860315
KANGAROO EXP #334
1011 GLENNS BAY RD
HORRY
COLONIAL - CHARLESTON
Yes
No
 
7865454
KANGAROO EXP #918
407 E FT MACON
CARTERET
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
7865561
KANGAROO EXP #920
2606 N WILLIAMS ST
WAYNE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
7865678
KANGAROO EXP #924
600 SPENCE AVE
WAYNE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
7865785
KANGAROO EXP #925
1818 N BERKLEY BLVD
WAYNE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8015786
KANGAROO EXP #3018
504 W SAUNDERS
ROBESON
CITGO-SELMA
Yes
No
NO DIESEL
8016453
KANGAROO EXP #3076
700 E NEW BERN RD
LENOIR
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8016560
KANGAROO EXP #3078
7545 NC HIGHWAY 48
NASH
CITGO-SELMA
Yes
No
 
8016677
KANGAROO EXP #3083
700 S MEMORIAL DR
PITT
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8016784
KANGAROO EXP #3084
900 RALEIGH RD
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8016891
KANGAROO EXP #3087
1830 N WESLEYAN BLVD
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8016909
KANGAROO EXP #3090
425 W THOMAS ST
EDGECOMBE
CITGO-SELMA
Yes
No
 
8017014
KANGAROO EXP #3096
3601 SUNSET AVE
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8017121
KANGAROO EXP #3099
1531 SE GREENVILLE B
PITT
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8017238
KANGAROO EXP #3100
6317 CREEDMOOR RD
WAKE
AOC SELMA
Yes
Yes
BP BRANDED ULS2
8017345
KANGAROO EXP #3117
3653 US HWY 301S
NASH
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8017550
KANGAROO EXP #855
6 PALMETTO BAY
BEAUFORT
COLONIAL - SAVANNAH
Yes
No
NO DIESEL
8018715
KANGAROO EXP #894
515 E NEW HOPE RD
WAYNE
 
Yes
No
NO DIESEL
8046724
KANGAROO EXP #919
1601 E ASH ST
WAYNE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8046831
KANGAROO EXP #922.
2101 WAYNE MEMORIAL
WAYNE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8081846
KANGAROO EXP #862
290 ROBERT SMALL PKW
BEAUFORT
COLONIAL - SAVANNAH
Yes
No
 
8126252
KANGAROO EXP #3245
349 EDGEFIELD RD
AIKEN
AOC SWEETWATER
Yes
No
 
8126369
KANGAROO EXP #3250
702 SILVER BLUFF RD
AIKEN
AOC SWEETWATER
Yes
Yes
BP BRANDED ULS2
8126476
KANGAROO EXP #3251
1176 AUGUSTA RD
AIKEN
AOC SWEETWATER
Yes
Yes
BP BRANDED ULS2
8126583
KANGAROO EXP #3257
2981 WHISKEY RD
AIKEN
AOC SWEETWATER
Yes
Yes
BP BRANDED ULS2
8126690
KANGAROO EXP #3248
318 HAMPTON AVE NW
AIKEN
AOC SWEETWATER
Yes
Yes
BP BRANDED ULS2
8137309
KANGAROO EXP #3303
2506 S SAUNDERS
WAKE
AOC SELMA
Yes
No
 
8137523
KANGAROO EXP #3301
11495 HWY 15-501- HW
MOORE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8137630
KANGAROO EXP #3300
12457 HWY 421 S
LEE
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8137747
KANGAROO EXP #3298
196 SANFORD RD - HWY
CHATHAM
GREENSBORO NC-Transmontaigne
Yes
Yes
BP BRANDED ULS2
8137853
KANGAROO EXP #3297
201 E 11TH ST-HWY 64
CHATHAM
GRNSBORO NC-MAGLN MRKT FRNDSHP
Yes
Yes
BP BRANDED ULS2
8139263
KANGAROO EXP #3353
1141 OLD TOWNE RD
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
8139370
KANGAROO EXP #3354
5255 RIVERS AVE
CHARLESTON
COLONIAL - CHARLESTON
Yes
Yes
BP BRANDED ULS2
8139602
KANGAROO EXP #3358
1301 SAM RITTENBERG
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
8139719
KANGAROO EXP #3359
1406 SAVANNAH HWY
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
8176521
KANGAROO EXP #3377
1B REGENCY PKWY
BEAUFORT
COLONIAL - SAVANNAH
Yes
Yes
BP BRANDED ULS2
8193153
KANGAROO EXP #3419
2200 S EVANS ST
PITT
CITGO-SELMA
Yes
Yes
BP BRANDED ULS2
8465619
KANGAROO EXP #1522
1305 LONG GROVE DR
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
8465726
KANGAROO EXP #1520
130 RUTLEDGE AVE
CHARLESTON
COLONIAL - CHARLESTON
Yes
No
 
8723173
KANGAROO EXP #3602
6003 SHALLOWFORD RD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
8723280
KANGAROO EXP #3570
6708 RINGGOLD ROAD
HAMILTON
AOC-CHATTANOOGA (TYNER)
Yes
Yes
BP BRANDED ULS2
9137787
KANGAROO EXP #849
2101 CLEMSON RD
RICHLAND
AOC SWEETWATER
Yes
No
 




